
	
		I
		111th CONGRESS
		2d Session
		H. R. 4875
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2010
			Mr. Kanjorski (for
			 himself and Mr. Carney) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the construction, renovation, and
		  improvement of medical school facilities, and other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medical School Construction Grant
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Construction
			 employment declined by 53,000 in December 2009, and has fallen by 1,600,000
			 since the economic downturn began, according to the Bureau of Labor
			 Statistics.
			(2)By 2020, the
			 United States will face a shortage of about 85,000 physicians, due in part to
			 the aging population, according to the Council on Graduate Medical
			 Education.
			(3)The American
			 Academy of Family Physicians recommended in 2006 that to meet the need of
			 primary care physicians in 2020 the United States would need to train 3,725
			 family physicians and 714 osteopathic physicians annually, with an overall goal
			 of a 39 percent increase in family physicians.
			(4)The Association of
			 American Medical Colleges has called for increased enrollment at Liaison
			 Committee on Medical Education accredited schools from 15 to 30 percent over
			 the 2002 levels by 2015. This increase would boost the number of graduates to
			 about 20,000.
			(5)The Federal
			 Government has not supported significant construction of medical schools since
			 the 1960s and 1970s.
			3.DefinitionsIn this Act:
			(1)Medical
			 schoolThe term medical school means any 4-year
			 allopathic or osteopathic medical school.
			(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			4.Grants
			(a)In
			 generalThe Secretary shall establish a program to award grants
			 to eligible medical schools for the purpose of constructing, renovating, or
			 improving medical school facilities to increase the supply of
			 physicians.
			(b)EligibilityTo
			 be eligible to receive a grant under subsection (a), a medical school
			 shall—
				(1)be accredited by
			 the Association of American Medical Colleges;
				(2)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require; and
				(3)provide assurances
			 that the medical school will ensure accountability and transparency in
			 expending grant funds.
				(c)Use of
			 fundsAn entity shall use amounts received under a grant under
			 subsection (a) to construct new medical school facilities or renovate or
			 improve existing medical school facilities to increase the supply of
			 physicians.
			(d)AllocationThe
			 Secretary shall allocate amounts appropriated to carry out this section among
			 medical schools based on the following:
				(1)First priority in awarding grants shall be
			 given to new medical schools that are accredited to admit students beginning
			 with academic years 2009 through 2014.
				(2)Priority in
			 awarding grants shall be given to medical schools that seek to establish a new
			 branch of an existing school.
				(3)Priority in
			 awarding grants shall be given to medical schools that serve one or more
			 medically underserved populations designated under section 330(b) of the Public
			 Health Service Act (42 U.S.C. 254b(b)).
				5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $100,000,000 for each
			 of fiscal years 2010, 2011, 2012, 2013, and 2014.
		
